THE COURT
(MORSELL, [Circuit Judge,] contra)
was of opinion that it was not the same cause of action. The bond, plea, and judgment of the court having been read to the jury by Mr. Jones, without objection, before the court had given that opinion.
*702Mr. Swann, for the plaintiffs, moved the court to instruct the jury that the papers so read to them were not evidence properly before them; and
THE COURT (MORSELL, [Circuit Judge,] contra) so instructed them.
Verdict for plaintiffs, $5,743.26, with interest from 19th December, 1825.
Bills of exception were taken, but no writ of error was prosecuted.